Honorable Frank X. Vance
Counts Attornev                 Ooinion Number O-1731
Medins County "                 Rk: Whether or not'there is legal
Hondo, Texas                        authority requrring only a
                                    majority vote cast in favor
Dear Sir:                           of bond issue to carry elec-
                                    tion for issuance of bonds.
          Your letter of November twenty-second, requesting
an opinion of this department on the above question, has been
received. We quote from your letter as follows:
          "Within a few days there will be a Commissioners'
     Precinct bond election to decide whether that precinct
     can issue bonds (tax bonds) for.the purpose of'improv-
     ing lateral roads, to build a new bridge and buy the
     necessary right-of-way to straighten out Highway No. 90
     through the Town of Castroville. It is doubtful if there
     will be two-thirds of the votes cast in favor of the bonds
     but everyone feels confident that a majority of the votes
     cast will be in favor of the bonds.
          "Would you advise if there is legal authority re-
     quiring only a majority of votes cast in favor of such
     a bond issue of this nature to carry the election in
     favor of issuing the bonds? It seems that under Article
     752a through 752h, a two-thirds majority is necessary.'
          The statutory authority for the issuance of road bonds
is found under Title 22, Chapter 3, of the Revised Civil Statutes
of Texas.
            Article 752h, reads .as follows:
          "If at such election two-thirds of the property tax-
     paying voters, voting at such election, cast their ballots
     in favor of the,issuance of bonds, the Commissioners' Court
     shall, as soon thereafter as practicable, issue said bonds
     on the faith and credit of said county, or political sub-
     division or road district, as the case may be."
          Trusting that the above satisfactorily answers your in-
quiry, we are
                                Very truly yours
COB-s/mm                       ATTORNEY GENERAL OF TIZAS
APRROVED Dec.7,1939            By~(Signed) CLAUD 0. BOOTHMAN,Assistant
s/,GERALD C. MANN
ATTORNEY GENERAL OF TEXAS